Citation Nr: 1013341	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-27 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
involving the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for soft tissue sarcoma 
involving the knees.  

The claim of entitlement to service connection for soft 
tissue sarcoma involving the knees was previously denied in a 
March 1999 rating decision.  The Veteran was notified of the 
decision but did not perfect an appeal.  Since the previous 
denial, additional service treatment records that were not of 
record at the time of the previous denial have been 
associated with the record.  Because the newly received 
service treatment records are relevant to the previously 
denied claim and because these records were not of record at 
the of the last final denial of the claim, VA will reconsider 
the claim on the merits.  38 C.F.R. § 3.156(c) (2009).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicide agents while serving 
in the Republic of Vietnam.  

2.  The Veteran does not have a current diagnosis of soft 
tissue sarcoma.


CONCLUSION OF LAW

Claimed soft tissue sarcoma involving the knees was not 
incurred in or aggravated during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, notice was provided to the Veteran in May 2006, 
prior to the initial adjudication of his claim in August 
2006.  The content of the notice letter fully complies with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran was 
provided with the Dingess elements of VCAA notice in March 
2006 correspondence.  The Veteran has not been prejudiced by 
VA's failure to provide notice earlier on these elements of 
his claim.

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
Private and VA treatment records are in the claims file.  He 
has not identified any other treatment records aside from 
those that are already of record.  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. at 83.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran was not provided with an examination with respect 
to his claim.  However, his service treatment records do not 
show complaints of or treatment for problems consistent with 
a diagnosis of soft tissue sarcoma.  Additionally, he has no 
current diagnosis of soft tissue sarcoma.  As there is no 
evidence of soft tissue sarcoma in service, and there is no 
current diagnosis of soft tissue sarcoma, the facts of this 
case do not meet the criteria to warrant a VA examination.  
See McLendon v. Nicholson, supra; see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including malignant tumors, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that he is entitled to service 
connection for soft tissue sarcoma involving the knees as a 
result of in-service exposure to herbicide agents.

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The Veteran in this case served on active duty from November 
1965 to May 1969.  This service included service within the 
Republic of Vietnam from May 1968 to December 1968.  
Accordingly, the Veteran is presumed to have been exposed to 
herbicide agents in service.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, including soft tissue 
sarcomas, will be established even though there is no record 
of such disease during service, provided that the disease is 
are manifest to a degree of 10 percent or more at any time 
after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

In this case, however, the Veteran has not been diagnosed 
with a soft tissue sarcoma.  Both the Veteran's in-service 
and post-service treatment records are negative for findings 
consistent with a diagnosis of soft tissue sarcoma.  At the 
time of his April 2005 Agent Orange registry examination the 
Veteran complained of bilateral knee pain.  The record 
otherwise reflects that the Veteran has been diagnosed with 
osteoarthritis of both knees, and that he is status post 
arthroscopic debridement of both knees.  Significantly, he 
has never been diagnosed with any other disorder involving 
the knees, including soft tissue sarcoma.    

As soft tissue sarcoma has not been diagnosed, service 
connection for soft tissue sarcoma must, necessarily, be 
denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has considered the Veteran's statements asserting a 
relationship between his claimed soft tissue sarcoma and his 
in-service exposure to herbicide agents.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, the Veteran is 
not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

The Veteran's statements may be competent to support a claim 
for service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
soft tissue sarcoma is not subject to lay diagnosis.  The 
Veteran can report experiencing problems with his knees.  
However, the problems with the Veteran's knees in this case 
are not readily identifiable as soft tissue sarcoma.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does 
not have the medical expertise to discern the nature of any 
symptoms related to his knees nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  

The Board has carefully weighed the evidence of record, the 
statements of the Veteran, and the treatment records, in 
light of the applicable law, and finds that equipoise is not 
shown.  As the weight of medical evidence fails to support 
the Veteran's claim for service connection for soft tissue 
sarcoma involving the knees, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for soft tissue sarcoma involving the 
knees is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


